Exhibit 10.1

Execution Version

INCREMENTAL JOINDER AGREEMENT NO. 2 AND

THIRD AMENDMENT TO CREDIT AGREEMENT

This INCREMENTAL JOINDER AGREEMENT NO. 2 AND THIRD AMENDMENT TO CREDIT AGREEMENT
(this “Third Amendment”), dated as of May 2, 2017 and effective as of the
Effective Date (as hereinafter defined), is made and entered into by and among
STATION CASINOS LLC, a Nevada limited liability company (the “Borrower”), the
GUARANTORS party hereto, RED ROCK RESORTS, INC. (“RRR”), STATION HOLDCO LLC
(“Holdco”, and together with the Borrower, the Guarantors party hereto and RRR,
the “Station Parties”), each of the TERM A-3 FACILITY LENDERS (as hereinafter
defined) party hereto, each of the INCREMENTAL TERM A-3 LENDERS (as hereinafter
defined) party hereto and DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as
administrative agent under the Credit Agreement referred to below (together with
its successors and assigns in such capacity, the “Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of June 8,
2016 (as amended by that certain First Amendment to Credit Agreement, dated as
of January 30, 2017, that certain Incremental Joinder Agreement, dated as of
January 30, 2017, and that certain Second Amendment to Credit Agreement, dated
as of April 5, 2017, and as it may be further amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms defined in the Credit Agreement and not otherwise
defined herein being used herein as therein defined), among the Borrower, the
Guarantors, the banks, financial institutions and other entities from time to
time party thereto as lenders (including the L/C Lenders and the Swingline
Lender) (collectively, the “Lenders”) party thereto from time to time,
Administrative Agent, Deutsche Bank AG Cayman Islands Branch, as collateral
agent, and the other parties thereto;

WHEREAS, pursuant to Section 2.15 of the Credit Agreement, the Borrower has
requested that the Credit Agreement be amended as provided herein to, among
other things, provide for Credit Agreement Refinancing Indebtedness in the form
of a new tranche of term loans thereunder (which will be designated as the Term
A-3 Facility Loans (as defined below)), which Term A-3 Facility Loans shall
refinance (the “Refinancing”) existing Term A Facility Loans in an aggregate
principal amount equal to the aggregate principal amount of the Term A-3
Facility Loans made under this Third Amendment and which Term A-3 Facility
Loans, except as modified hereby, shall have the same terms as the existing Term
A Facility Loans under the Credit Agreement;

WHEREAS, the Borrower has appointed Deutsche Bank Securities Inc. to act as lead
arranger and bookrunner for the Term A-3 Facility Loans under this Third
Amendment (in such capacity, the “Third Amendment Refinancing Arranger”);

WHEREAS, each Person that executes and delivers a counterpart of this Third
Amendment as a Term A-3 Facility Lender (as defined below) will make Term A-3
Facility Loans to the Borrower in the amount set forth on the signature page
hereto executed by such Person on the effective date of this Third Amendment,
the proceeds of which will be used by the Borrower to prepay all of the
outstanding Term A Facility Loans (other than Term A Facility Loans held by the
Declining Lender (as defined below)); and

WHEREAS, pursuant to Section 2.12 of the Credit Agreement, the Borrower has
requested that those certain financial institutions party hereto and listed on
Schedule A hereto (the “Incremental Term A-3 Lenders”) provide $50,000,000.00 in
Incremental Term Loan Commitments having the same terms as Term A-3 Facility
Loans (the “Incremental Term A-3 Loan Commitments”).



--------------------------------------------------------------------------------

WHEREAS, each Term A-3 Facility Lender and Incremental Term A-3 Lender party
hereto and the Administrative Agent is willing, on the terms and subject to the
conditions set forth below, enter into this Third Amendment and to consent to
the amendments of and waivers under the Credit Agreement described herein.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Certain Definitions. As used in this Third Amendment:

“Credit Agreement” is defined in the recitals hereto.

“Effective Date” is defined in the first sentence of Article VI.

“Incremental Term A-3 Lenders” is defined in the recitals hereto.

“Incremental Term A-3 Loan Commitments” is defined in the recitals hereto.

“Incremental Term A-3 Loans” is defined in Section 4.3 hereof.

“Mortgage Amendments” is defined in Section 7.1(a) hereof.

“Refinancing” is defined in the recitals hereto.

“Term A-3 Facility Commitment” is defined in Section 2.1.1 hereof.

“Term A-3 Facility Lenders” is defined in Section 2.1.1 hereof.

“Term A-3 Facility Loans” is defined in Section 2.1.1 hereof.

“Third Amendment” is defined in the preamble hereto.

“Third Amendment Refinancing Arranger” is defined in the recitals hereto.

ARTICLE II

AMENDMENTS TO CREDIT AGREEMENT

SECTION 2.1 Amendments to Credit Agreement. Subject to the conditions and upon
the terms set forth in this Third Amendment and in reliance on the
representations and warranties of the Station Parties set forth in this Third
Amendment, the Borrower, the other Station Parties, the Term A-3 Facility
Lenders party hereto, and the Administrative Agent agree that on the Effective
Date, the Credit Agreement shall be amended as follows:

SECTION 2.1.1 The definition of “Permitted Acquisition” is hereby amended by
replacing the first parenthetical in clause (a) with the following:

“(regardless of whether the Revolving Facility, the Term A Facility or the Term
A-3 Facility are then in effect)”

 

2



--------------------------------------------------------------------------------

SECTION 2.1.2 Section 1.01 of the Credit Agreement is hereby amended by
inserting the following defined terms in appropriate alphabetical order therein:

“Term A-3 Facility” shall mean the credit facility comprising the Term A-3
Facility Commitments, any Incremental Term Loan Commitments having the same
terms as the Term A-3 Facility Loans and the Term A-3 Facility Loans.

“Term A-3 Facility Commitment” shall mean with respect to a Term A-3 Facility
Lender, the commitment of such Term A-3 Facility Lender to make Term A-3
Facility Loans to the Borrower on the Third Amendment Effective Date. The
initial amount of each Term A-3 Facility Lender’s Term A-3 Facility Commitment
is the amount set forth on such Term A-3 Facility Lender’s signature page to the
Third Amendment, as applicable.

“Term A-3 Facility Lenders” shall mean (a) on the Third Amendment Effective
Date, the Lenders having commitments to make Term A-3 Facility Loans under the
Third Amendment as reflected on the signature pages to the Third Amendment and
(b) after the Third Amendment Effective Date, each Lender that holds a Term A-3
Facility Loan, after giving effect to any assignments thereof permitted by
Section 13.05(b).

“Term A-3 Facility Loans” shall mean the term loans made by the Term A-3
Facility Lenders to the Borrower pursuant to Section 2.01(f) hereof or pursuant
to any Incremental Term Loan Commitments having the same terms as the Term A-3
Facility Loans.

“Third Amendment” shall mean that certain Incremental Joinder Agreement No. 2
and Third Amendment to Credit Agreement, dated as of May 2, 2017, by and among
the Borrower, the Guarantors party thereto, Holdco, RRR, the Term A-3 Facility
Lenders party thereto, the Incremental Term A-3 Lenders (as defined therein)
party thereto and the Administrative Agent.

“Third Amendment Effective Date” has the meaning given to the term “Effective
Date” in the Third Amendment.

“Third Amendment Refinancing Arranger” shall mean Deutsche Bank Securities Inc.,
as lead arranger and bookrunner in connection with the Third Amendment.

SECTION 2.1.3 Section 1.01 of the Credit Agreement is hereby amended by amending
and restating the following definitions in their entirety as follows:

“Required Pro Rata Lenders” shall mean, as of any date of determination:
(a) prior to the Closing Date, Lenders holding more than 50% of the aggregate
amount of the Revolving Commitments and the Term A Facility Commitments and
(b) thereafter, Non-Defaulting Lenders holding more than 50% of the aggregate
sum (without duplication) of the (a) (i) the aggregate Unutilized R/C
Commitments of all Non-Defaulting Lenders, (ii) the aggregate outstanding
Revolving Loans of all Non-Defaulting Lenders, (iii) the Swingline Exposure of
all Non-Defaulting Lenders, (iv) the L/C Liabilities of all Non-Defaulting
Lenders and (v) aggregate outstanding Term A Facility Loans and Term A-3
Facility Loans held by Non-Defaulting Lenders.

 

3



--------------------------------------------------------------------------------

“Required Tranche Lenders” shall mean: (a) with respect to Lenders having
Revolving Commitments or Revolving Loans of any particular Tranche,
Non-Defaulting Lenders having more than 50% of the aggregate sum of the
Unutilized R/C Commitments, Revolving Loans, Swingline Exposure and L/C
Liabilities, in each case, of Non-Defaulting Lenders in respect of such Tranche
and then outstanding; (b) with respect to Lenders having Term A Facility Loans,
Term A Facility Commitments or Incremental Term A Loan Commitments,
Non-Defaulting Lenders having more than 50% of the aggregate sum of the Term A
Facility Loans, unutilized Term A Facility Commitments and unutilized
Incremental Term A Loan Commitments of the Non-Defaulting Lenders then
outstanding; (c) with respect to Lenders having Term A-3 Facility Loans or Term
A-3 Facility Commitments, Non-Defaulting Lenders having more than 50% of the
aggregate sum of the Term A-3 Facility Loans and unutilized Term A-3 Facility
Commitments of the Non-Defaulting Lenders then outstanding; (d) with respect to
Lenders having Term B Facility Loans, Term B Facility Commitments or Incremental
Term B Loan Commitments, Non-Defaulting Lenders having more than 50% of the
aggregate sum of the Term B Facility Loans, unutilized Term B Facility
Commitments and unutilized Incremental Term B Loan Commitments of Non-Defaulting
Lenders then outstanding; (e) for each New Term Loan Facility, if applicable,
with respect to Lenders having New Term Loans or New Term Loan Commitments, in
each case, in respect of such New Term Loan Facility, Non-Defaulting Lenders
having more than 50% of the aggregate sum of such New Term Loans and unutilized
New Term Loan Commitments of Non-Defaulting Lenders then outstanding; (f) for
each Extension Tranche, if applicable, with respect to Lenders having Extended
Revolving Loans or Extended Revolving Commitments or Extended Term Loans or
commitments in respect of Extended Term Loans, in each case, in respect of such
Extension Tranche, Non-Defaulting Lenders having more than 50% of the aggregate
sum of such Extended Revolving Loans and Extended Revolving Commitments or
Extended Term Loans and commitments in respect thereof, as applicable, then
outstanding; and (g) for each Tranche of Other Term Loans, Non-Defaulting
Lenders having more than 50% of the aggregate sum of such Other Term Loans and
unutilized Other Term Loan Commitments of Non-Defaulting Lenders then
outstanding.

“Term Facilities” shall mean, collectively, the credit facilities comprising the
Term A Facility, the Term A-3 Facility, the Term B Facility, any New Term Loan
Facilities, the credit facilities comprising the Extended Term Loans, if any,
and the credit facilities comprising Other Term Loans, if any.

“Term Loans” shall mean, collectively, the Term A Facility Loans, the Term A-3
Facility Loans, the Term B Facility Loans, any Extended Term Loans, any Other
Term Loans and any New Term Loans.

“Term Loan Commitments” shall mean, collectively, (a) the Term A Facility
Commitments, (b) the Term A-3 Facility Commitments, (c) the Term B Facility
Commitments, (d) any Incremental Term Loan Commitments and (e) any Other Term
Loan Commitments.

“Tranche” shall mean (i) when used with respect to the Lenders, each of the
following classes of Lenders: (a) Lenders having Revolving Loans incurred
pursuant to the Closing Date Revolving Commitment or any Incremental Revolving
Commitments or Closing Date Revolving Commitments and any Incremental Revolving
Commitments, (b) Lenders having such other Tranche of Revolving Loans or
Revolving Commitments

 

4



--------------------------------------------------------------------------------

created pursuant to an Extension Amendment or Refinancing Amendment, (c) Lenders
having Term A Facility Loans or Term A Facility Commitments and Incremental Term
A Loan Commitments, (d) Lenders having Term A-3 Facility Loans or Term A-3
Facility Commitments, (e) Lenders having Term B Facility Loans or Term B
Facility Commitments and Incremental Term B Loan Commitments and (f) Lenders
having such other Tranche of Term Loans or Term Loan Commitments created
pursuant to an Extension Amendment, Incremental Joinder Agreement or Refinancing
Amendment, and (ii) when used with respect to Loans or Commitments, each of the
following classes of Loans or Commitments: (a) Revolving Loans incurred pursuant
to the Closing Date Revolving Commitment or any Incremental Revolving
Commitments or Closing Date Revolving Commitments and any Incremental Revolving
Commitments, (b) such other Tranche of Revolving Loans or Revolving Commitments
created pursuant to an Extension Amendment or Refinancing Amendment, (c) Term A
Facility Loans or Term A Facility Commitments and Incremental Term A Loan
Commitments, (d) Term A-3 Facility Loans or Term A-3 Facility Commitments,
(e) Term B Facility Loans or Term B Facility Commitments and Incremental Term B
Loan Commitments and (f) such other Tranche of Term Loans or Term Loan
Commitments created pursuant to an Extension Amendment, Incremental Joinder
Agreement or Refinancing Amendment. Additionally, the Administrative Agent shall
be permitted to establish separate sub-tranches of Loans and Commitments for
administrative purposes for the sole purpose of determining the amount of
interest and/or fees due on Loans or Commitments held by particular Lenders
(including the sub-tranches of the Term A Facility Loans established pursuant to
the Second Amendment); provided that any such separate sub-tranches shall
constitute part of the same Tranche from which it was derived for all other
purposes under the Loan Documents, including the pro rata payment of interest,
principal and other amounts.

SECTION 2.1.4 Section 1.03 of the Credit Agreement is hereby amended by
inserting the following immediately after “a Term A Facility Loan,”:

“a Term A-3 Facility Loan,”

SECTION 2.1.5 Section 2.01 of the Credit Agreement is hereby amended by
inserting the following new clause (f) at the end thereof:

(f) Term A-3 Facility Loans.

(i) Subject to the terms and conditions set forth in the Third Amendment, each
Term A-3 Facility Lender severally agrees to make a term loan in Dollars to the
Borrower on the Third Amendment Effective Date in the principal amount equal to
its Term A-3 Facility Commitment on the Third Amendment Effective Date and
consents to each amendment, waiver and acknowledgement effected by the Third
Amendment. The Borrower shall prepay in full all existing Term A Facility Loans
(excluding, however, any Term A Facility Loans held on the Third Amendment
Effective Date by Bank of America, N.A., it being understood that Bank of
America, N.A. has waived its right to such prepayment (in such capacity, the
“Declining Lender”)) in an aggregate amount equal to the aggregate gross
proceeds of the Term A-3 Facility Loans, concurrently with the receipt thereof
in accordance with Section 2.09 and Section 4.02 of the Credit Agreement. All
Term A-3 Facility Loans will have the Types and Interest Periods specified in
the Notice of Borrowing delivered in connection with the Third Amendment. All
accrued and unpaid interest on the existing Term A Facility Loans that are
prepaid pursuant to this Section 2.01(f) to, but not including, the Third
Amendment Effective Date shall be payable on the Third Amendment Effective Date
and the Borrower will make any payments required under Section 5.05 with respect
to such existing Term A Facility Loans in accordance therewith.

 

5



--------------------------------------------------------------------------------

(ii) The Term A-3 Facility Loans shall have the same terms as the Term A
Facility Loans as set forth in this Agreement and the Credit Documents before
giving effect to the Third Amendment, except as modified by the Third Amendment;
it being understood that the Term A-3 Facility Loans (and all principal,
interest and other amounts in respect thereof) will constitute “Obligations,”
“Guaranteed Obligations” and “Secured Obligations” under this Agreement and the
other Credit Documents. The aggregate outstanding principal amount of the Term
A-3 Facility Loans for all purposes of this Agreement and the other Credit
Documents shall be the stated principal amount thereof outstanding from time to
time. The Term A-3 Facility Loans may from time to time be LIBOR Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Section 3.3 of the Third Amendment and Section 2.09 of this
Agreement.

SECTION 2.1.6 Section 2.04(a) of the Credit Agreement is hereby amended by
inserting the following new clause (v) at the end thereof:

(v) In addition to any other mandatory commitment reductions pursuant to this
Section 2.04, the aggregate amount of the Term A-3 Facility Commitments
outstanding on the Third Amendment Effective Date shall be automatically and
permanently reduced to zero at 5:00 p.m., New York time, on the Third Amendment
Effective Date (after giving effect to the making of the Term A-3 Facility Loans
on such date).

SECTION 2.1.7 Section 4.02 of the Credit Agreement is hereby amended by deleting
“and” immediately before clause (d) thereof and inserting the following new
clause (e) at the end thereof:

and (e) except as otherwise provided in Section 2.09(b)(ii) (with respect to
rejecting Lenders), Section 2.10(b) (with respect to declining Lenders),
Section 2.13 (with respect to accepting and declining Lenders), Section 2.14,
Section 13.04(b) or Section 13.05(d), Borrower hereby agrees that each borrowing
of, each payment or prepayment in respect of principal or interest of, each
conversion of one Type of Loans to another Type of Loans, and the selection of
Interest Periods in respect of, the Term A Facility Loans and the Term A-3
Facility Loans shall, in each case, be allocated pro rata between the Term A
Facility Loans and the Term A-3 Facility Loans according to the aggregate
outstanding principal amount of Term A Facility Loans and Term A-3 Facility
Loans.

SECTION 2.1.8 Section 2.12(b)(viii) of the Credit Agreement is hereby amended by
inserting the following after “not any Term A Facility Loans” in each usage
thereof in such Section:

“or any Term A-3 Facility Loans”

SECTION 2.1.9 Section 3.01 of the Credit Agreement is hereby amended by
inserting the following new clause (e) at the end thereof:

(e) Borrower hereby promises to pay to Administrative Agent for the account of
the Lenders with Term A-3 Facility Loans (including, for the avoidance of doubt,
the Incremental Term A-3 Loans (as defined in the Third Amendment)) made on the
Third Amendment Effective

 

6



--------------------------------------------------------------------------------

Date in repayment of the principal of such Term A-3 Facility Loans, on each date
set forth on Annex D, that principal amount of such Term A-3 Facility Loans, to
the extent then outstanding, as is set forth opposite such date (subject to
adjustment for any prepayments made under Section 2.09 or Section 2.10 or
Section 2.11(b) or Section 13.04(b)(B) or as provided in Section 2.12, in
Section 2.13 or in Section 2.15), and the remaining principal amount of such
Term A-3 Facility Loans on the Term A Facility Maturity Date.

SECTION 2.1.10 Section 9.12(a)(iii) of the Credit Agreement is hereby amended by
inserting the following immediately following “Revolving Facility or the Term A
Facility”:

“or the Term A-3 Facility”

SECTION 2.1.11 Section 9.12(b)(ii) of the Credit Agreement is hereby amended by
inserting the following immediately following “Revolving Facility or the Term A
Facility”:

“or the Term A-3 Facility”

SECTION 2.1.12 Section 10.01(n) of the Credit Agreement is hereby amended by
inserting the following immediately following “Revolving Facility or the Term A
Facility”:

“or the Term A-3 Facility”

SECTION 2.1.13 Section 10.08 of the Credit Agreement is hereby amended by
inserting the following immediately following “Revolving Facility and the Term A
Facility”:

“and the Term A-3 Facility”

SECTION 2.1.14 Section 11.01(d) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(d) default shall be made in the due observance or performance by Borrower or
any Restricted Subsidiary of any covenant, condition or agreement contained in
Section 9.01(a) (with respect to Borrower and each Subsidiary that owns a Core
Property only), 9.04(d) or 9.06 or in Article X (subject to, in the case of the
financial covenant in Section 10.08, the cure rights contained in
Section 11.03); provided any default under Section 10.08 (a “Financial Covenant
Event of Default”) shall not constitute an Event of Default with respect to any
Loans or Commitments hereunder, other than the Revolving Loans, the Term A
Facility Loans, the Term A-3 Facility Loans, any Revolving Commitments, Term A-3
Facility Commitments and/or Term A Facility Commitments, until the date on which
the Revolving Loans, Term A-3 Facility Loans and/or Term A Facility Loans have
been accelerated, and the Revolving Commitments, Term A-3 Facility Commitments
and/or the Term A Facility Commitments have been terminated, in each case, by
the Required Pro Rata Lenders pursuant to this Section 11.01;

SECTION 2.1.15 Section 11.01 of the Credit Agreement is hereby amended by
amending and restating the last two paragraphs thereof in their entirety as
follows:

then, and in every such event (other than (i) an event described in
Section 11.01(g) or 11.01(h) with respect to Borrower and (ii) a Financial
Covenant Event of Default unless the Revolving Loans, the Term A-3 Facility
Loans and/or Term A Facility Loans have

 

7



--------------------------------------------------------------------------------

been accelerated, and the Revolving Commitments, the Term A-3 Facility
Commitments and/or the Term A Facility Commitments have been terminated, in each
case, by the Required Pro Rata Lenders pursuant to the final paragraph of this
Section 11.01), and at any time thereafter during the continuance of such event,
Administrative Agent, at the request of the Required Lenders, shall, by notice
to Borrower, take any or all of the following actions, at the same or different
times: (i) terminate forthwith the Commitments, (ii) declare the Loans and
Reimbursement Obligations then outstanding to be forthwith due and payable in
whole or in part, whereupon the principal of the Loans and Reimbursement
Obligations so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued fees and all other liabilities and Obligations of
Borrower accrued hereunder and under any other Credit Document (other than Swap
Contracts and Cash Management Agreements), shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by Borrower, anything contained herein
or in any other Credit Document (other than Swap Contracts and Cash Management
Agreements) to the contrary notwithstanding; (iii) exercise any other right or
remedy provided under the Credit Documents or at law or in equity and
(iv) direct Borrower to pay (and Borrower hereby agrees upon receipt of such
notice, or upon the occurrence of any Event of Default specified in
Section 11.01(g) or 11.01(h) with respect to Borrower, to pay) to Collateral
Agent at the Principal Office such additional amounts of cash, to be held as
security by Collateral Agent for L/C Liabilities then outstanding, equal to the
aggregate L/C Liabilities then outstanding; and in any event described in
Section 11.01(g) or 11.01(h) above with respect to Borrower, the Commitments
shall automatically terminate and the principal of the Loans and Reimbursement
Obligations then outstanding, together with accrued interest thereon and any
unpaid accrued fees and all other liabilities and Obligations of Borrower
accrued hereunder and under any other Credit Document, shall automatically
become due and payable, without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by Borrower, anything
contained herein or in any other Credit Document to the contrary
notwithstanding. The applicability of this Section 11.01 to RRR is subject to
the operation of Section 13.20.

Notwithstanding the foregoing, during any period during which a Financial
Covenant Event of Default has occurred and is continuing, Administrative Agent
may with the consent of, and shall at the request of, the Required Pro Rata
Lenders take any of the foregoing actions described in the immediately preceding
paragraph solely as they relate to the Revolving Lenders, Term A-3 Facility
Loans or Term A Facility Lenders (versus the Lenders), the Revolving
Commitments, Term A-3 Facility Commitments and/or Term A Facility Commitments
(versus the Commitments), the Revolving Loans, the Swingline Loans, the Term A-3
Facility Loans and/or the Term A Facility Loans (versus the Loans), and the
Letters of Credit.

SECTION 2.1.16 Section 13.04(a)(iv) of the Credit Agreement is hereby amended by
inserting the following immediately after “and each Term A Facility Lender”:

“and each Term A-3 Facility Lender”

SECTION 2.1.17 Annex B of the Credit Agreement is amended and restated in its
entirety as follows:

 

8



--------------------------------------------------------------------------------

Applicable Fee Percentage and

Applicable Margin for Revolving Loans, Swingline Loans,

Term A Facility Loans and Term A-3 Facility Loans

With respect to (i) Revolving Loans, (ii) Swingline Loans, (iii) Term A Facility
Loans and (iv) Term A-3 Facility Loans:

 

Pricing

Level

  

Consolidated Total Leverage

Ratio

   Applicable Margin         Revolving Loans
and Swingline
Loans     Term A-2 Facility
Loans and Term
A-3 Facility Loans         LIBOR     ABR     LIBOR     ABR  

Level I

   Greater than 3.50 to 1.00      2.00 %      1.00 %      2.00 %      1.00 % 

Level II

   Less than or equal to 3.50 to 1.00      1.75 %      0.75 %      1.75 %     
0.75 % 

For purposes of this Annex B, the Consolidated Total Leverage Ratio shall be
calculated by deducting the amount of Unrestricted Cash from clause (a) of the
definition thereof.

SECTION 2.1.18 The Credit Agreement is hereby amended by inserting the following
as Annex D:

AMORTIZATION PAYMENTS

TERM A-3 FACILITY LOANS

 

DATE1

   PRINCIPAL AMOUNT  

June 30, 2017

   $ 3,082,755.77  

September 30, 2017

   $ 3,082,755.77  

December 31, 2017

   $ 3,082,755.77  

March 31, 2018

   $ 3,082,755.77  

June 30, 2018

   $ 3,082,755.77  

September 30, 2018

   $ 3,082,755.77  

December 31, 2018

   $ 3,082,755.77  

March 31, 2019

   $ 3,082,755.77  

June 30, 2019

   $ 3,082,755.77  

September 30, 2019

   $ 3,082,755.77  

December 31, 2019

   $ 3,082,755.77  

March 31, 2020

   $ 3,082,755.77  

June 30, 2020

   $ 3,082,755.77  

September 30, 2020

   $ 3,082,755.77  

December 31, 2020

   $ 3,082,755.77  

March 31, 2021

   $ 3,082,755.77  

The date that is the fifth anniversary of the Closing Date

    


Entire remaining
outstanding principal
amount of the Term
A-3 Facility Loans  
 
 
 

 

1 

If such date is not a Business Day, then the date shall be the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such date shall be the immediately preceding Business Day.

 

9



--------------------------------------------------------------------------------

SECTION 2.2 Acknowledgement. The Term A-3 Facility Loans are being made pursuant
to Section 2.15 of the Credit Agreement and shall constitute “Credit Agreement
Refinancing Indebtedness” and this Third Amendment shall constitute a
“Refinancing Amendment”. The Incremental Term A-3 Loans are being made pursuant
to Section 2.12 of the Credit Agreement and shall constitute “Incremental Term
Loans” and this Third Amendment shall constitute an “Incremental Joinder
Agreement”. On and after the Third Amendment Effective Date, unless the context
shall otherwise require, each reference in the Credit Agreement or any other
Credit Document to (a) “Term Loan Commitments” and “Other Term Loan Commitments”
shall include the Term A-3 Facility Commitments contemplated by this Third
Amendment, (b) “Term Loan Commitments” and “Incremental Term Loan Commitments”
shall include the Incremental Term A-3 Loan Commitments contemplated by this
Third Amendment, (c) “Term Loans”, “Other Term Loans” and “Credit Agreement
Refinancing Indebtedness” shall include the Term A-3 Facility Loans contemplated
by this Third Amendment, (d) “Term Loans” and “Incremental Term Loans” shall
include the Incremental Term A-3 Loans contemplated by this Third Amendment, (e)
“Lenders” shall include the Term A-3 Facility Lenders and the Incremental Term
A-3 Lenders and (f) “Credit Documents” shall include this Third Amendment, in
each case, for all purposes of the Credit Agreement, including Section 2.15(c)
thereof.

ARTICLE III

AGREEMENT TO MAKE TERM A-3 FACILITY LOANS

SECTION 3.1 Agreement to Make Term A-3 Facility Loans. Subject to the conditions
set forth in Article VI hereof, each Term A-3 Facility Lender severally agrees
to make, on the Effective Date, a Term A-3 Facility Loan to the Borrower as
further set forth in Section 2.01(f) of the Credit Agreement (as amended
hereby).

SECTION 3.2 Other Provisions Regarding Term A-3 Facility Loans. On the Effective
Date, the Borrower shall apply the proceeds of the Term A-3 Facility Loans to
prepay in full all existing Term A Facility Loans (excluding, however, any Term
A Facility Loans held on the Third Amendment Effective Date by the Declining
Lender, it being understood that the Declining Lender, has waived its right to
such prepayment). The repayment of Term A Facility Loans with the proceeds of
the Term A-3 Facility Loans contemplated hereby collectively constitute an
optional prepayment of such existing Term A Facility Loans by the Borrower
pursuant to Section 2.09 of the Credit Agreement (other than for purposes of
Section 2.10(a)(iv) of the Credit Agreement) and shall be subject to the
provisions of Section 2.09 and Section 4.02 of the Credit Agreement and (ii) the
Borrower shall not be required to deliver the written notice described in
Section 2.09(a) of the Credit Agreement (it being understood that this Third
Amendment shall be deemed to constitute such notice and that the Administrative
Agent shall be deemed to have received such notice before 1:00 p.m., New York
time on the third Business Day prior to the Effective Date). Each of the parties
hereto acknowledges and agrees that the terms of this Third Amendment do not
constitute a novation but, rather, an amendment of the terms of certain
pre-existing Indebtedness and the Credit Agreement, as amended hereby.

SECTION 3.3 Procedures to Make Term A-3 Facility Loans. The Borrower shall give
the Administrative Agent irrevocable written notice substantially in the form of
a Notice of Borrowing (which Notice of Borrowing shall comply with the
requirements of Section 4.05 of the Credit Agreement) requesting that the Term
A-3 Facility Lenders make the Term A-3 Facility Loans on the Effective Date and
specifying the amount to be converted and/or borrowed, as applicable, and the
requested Interest

 

 

10



--------------------------------------------------------------------------------

Period, if applicable. Upon receipt of such Notice of Borrowing, the
Administrative Agent shall promptly notify each Term A-3 Facility Lender
thereof. Not later than 12:00 p.m., New York time, on the Effective Date each
Term A-3 Facility Lender shall make available to the Administrative Agent at the
Principal Office an amount in immediately available funds equal to the Term A-3
Facility Loan to be made by such Term A-3 Facility Lender. The Administrative
Agent shall credit the account designated in writing by the Borrower to the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Term A-3 Facility Lenders in immediately available
funds.

SECTION 3.4 Agreements of Term A-3 Facility Lenders. Each Term A-3 Facility
Lender (a) represents and warrants that it is legally authorized to enter into
this Third Amendment; (b) confirms that it has received a copy of the Credit
Agreement, this Third Amendment and the other Credit Documents, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Third Amendment; (c) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Credit Documents or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes each applicable Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, the other
Credit Documents or any other instrument or document furnished pursuant hereto
or thereto as are delegated to each such Agent, as applicable, by the terms
thereof, together with such powers as are incidental thereto; (e) hereby affirms
the acknowledgements and representations of such Term A-3 Facility Lender as a
Lender contained in Section 12.07 of the Credit Agreement; and (f) agrees that
it will be bound by the provisions of the Credit Agreement and will perform in
accordance with the terms of the Credit Agreement all the obligations which by
the terms of the Credit Agreement are required to be performed by it as a
Lender, including its obligations pursuant to Section 13.05 of the Credit
Agreement. Each Term A-3 Facility Lender acknowledges and agrees that upon its
execution of this Third Amendment that such Term A-3 Facility Lender shall on
and as of the Effective Date become a “Term A-3 Facility Lender” under, and for
all purposes of, the Credit Agreement and the other Credit Documents, shall be
subject to and bound by the terms thereof, shall perform all the obligations of
and shall have all rights of a Lender thereunder, and shall make available, or
permit to be converted, such amount to fund its ratable share of outstanding
Term A-3 Facility Loans on the Effective Date as the Third Amendment Refinancing
Arranger may instruct. Each Term A-3 Facility Lender has delivered herewith to
the Borrower and the Administrative Agent such forms, certificates or other
evidence with respect to United States federal income tax withholding matters as
such Term A-3 Facility Lender may be required to deliver to the Borrower and the
Administrative Agent pursuant to Section 5.06 of the Credit Agreement.

SECTION 3.5 Excess Cash Flow. Each Term A-3 Facility Lender party hereto, on
behalf of itself and its successors and assigns, hereby agrees and elects to
decline all prepayments of the Term A-3 Facility Loans to be made pursuant to
Section 2.10(a)(iv) of the Credit Agreement from the date of this Third
Amendment through and including the third anniversary of the date of this Third
Amendment.

ARTICLE IV

AGREEMENT TO PROVIDE INCREMENTAL TERM A-3 LOAN COMMITMENTS

SECTION 4.1 Agreement to Make Incremental Term A-3 Loans. Each Incremental Term
A-3 Lender hereby agrees, severally and not jointly, to provide its respective
Incremental Term A-3 Loan Commitment as set forth on Schedule A annexed hereto
on the terms set forth in this Third Amendment, and its Incremental Term A-3
Loan Commitment shall be binding as of the Effective Date (as defined below).
Each Incremental Term A-3 Lender hereby agrees, severally and not jointly, to
make an Incremental Term Loan to the Borrower having the same terms as the Term
A-3 Facility Loans on the Effective Date in the amount of its Incremental Term
A-3 Loan Commitment.

 

11



--------------------------------------------------------------------------------

SECTION 4.2 New Loans and Commitments. The Incremental Term A-3 Loan Commitment
of each Incremental Term A-3 Lender is in addition to such Incremental Term A-3
Lender’s existing Loans and Commitments under the Credit Agreement, if any,
which shall continue and, immediately after giving effect to the amendments
contemplated hereby, will be subject in all respects to the terms of the Credit
Agreement (and, in each case, the other Credit Documents).

SECTION 4.3 Applicable Margin. The Applicable Margin for any Loans made pursuant
to the Incremental Term A-3 Loan Commitments (any such loans, the “Incremental
Term A-3 Loans”) shall be the same as the Applicable Margin with respect to the
Term A-3 Facility Loans after giving effect to this Third Amendment.

SECTION 4.4 Maturity Date. The maturity date for any Loans made pursuant to the
Incremental Term A-3 Loan Commitments shall be the Term A Facility Maturity
Date.

SECTION 4.5 Principal Payments. Borrower hereby promises to pay Administrative
Agent for the account of the Incremental Term A-3 Lenders with Incremental Term
A-3 Loans in repayment of the principal of such Incremental Term A-3 Loans in
accordance with Section 3.01(d) and Annex D of the Credit Agreement (in each
case, as amended hereby). The amortization payments in Annex D of the Credit
Agreement (as amended hereby) include amounts due in respect of all Term A-3
Facility Loans outstanding on the Third Amendment Effective Date after giving
effect to the transactions contemplated herein (including, for the avoidance of
doubt, the Incremental Term A-3 Loans).

SECTION 4.6 Incremental Term A-3 Loan Commitments.

(a) This Third Amendment represents Borrower’s request for the Incremental Term
A-3 Loan Commitments to be provided on the terms set forth herein on the
Effective Date and for the Incremental Term A-3 Loans to be made thereunder to
be funded on the Effective Date. It is the understanding, agreement and
intention of the parties that all Incremental Term A-3 Loans shall be part of
the same Tranche of Loans as the Term A-3 Facility Loans made on the Third
Amendment Effective Date and shall constitute Loans and Term A-3 Facility Loans
under the Credit Documents. Any Incremental Term A-3 Loans shall be subject to
the provisions of the Credit Agreement and the other Credit Documents and shall
be on terms and conditions identical to the Term A-3 Facility Loans made in
connection with this Third Amendment, except as set forth in this Third
Amendment.

(b) The Incremental Term A-3 Loan Commitments may be drawn in no more than a
single drawing on the Effective Date. Upon such Borrowing, the Incremental Term
A-3 Loans so borrowed shall automatically become Loans and Term A Facility Loans
outstanding under the Credit Agreement. The Incremental Term A-3 Loan
Commitments shall terminate automatically at 5:00 p.m. New York time on the
Effective Date (after giving effect to the funding of the Incremental Term A-3
Loans thereunder).

SECTION 4.7 Agreements of Incremental Term A-3 Lenders. Each Incremental Term
A-3 Lender (a) represents and warrants that it is legally authorized to enter
into this Third Amendment; (b) confirms that it has received a copy of the
Credit Agreement, this Third Amendment and the other Credit Documents, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Third Amendment; (c) agrees that it
will, independently and without reliance upon the

 

12



--------------------------------------------------------------------------------

Administrative Agent or any other Lender or Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement,
the other Credit Documents or any other instrument or document furnished
pursuant hereto or thereto; (d) appoints and authorizes each applicable Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement, the other Credit Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
each such Agent, as applicable, by the terms thereof, together with such powers
as are incidental thereto; (e) hereby affirms the acknowledgements and
representations of such Incremental Term A-3 Lender as a Lender contained in
Section 12.07 of the Credit Agreement; and (f) agrees that it will be bound by
the provisions of the Credit Agreement and will perform in accordance with the
terms of the Credit Agreement all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender, including its
obligations pursuant to Section 13.05 of the Credit Agreement. Each Incremental
Term A-3 Lender acknowledges and agrees that upon its execution of this Third
Amendment that such Incremental Term A-3 Lender shall on and as of the Effective
Date become a “Term A-3 Facility Lender” under, and for all purposes of, the
Credit Agreement and the other Credit Documents, shall be subject to and bound
by the terms thereof, shall perform all the obligations of and shall have all
rights of a Lender thereunder, and shall make available such amount to fund its
ratable share of outstanding Incremental Term A-3 Loans on the Effective Date as
the Third Amendment Refinancing Arranger may instruct. Each Incremental Term A-3
Lender has delivered herewith to the Borrower and the Administrative Agent such
forms, certificates or other evidence with respect to United States federal
income tax withholding matters as such Incremental Term Lender may be required
to deliver to the Borrower and the Administrative Agent pursuant to Section 5.06
of the Credit Agreement.

SECTION 4.8 Excess Cash Flow. Each Incremental Term A-3 Lender party hereto, on
behalf of itself and its successors and assigns, hereby agrees and elects to
decline all prepayments of the Incremental Term A-3 Loans to be made pursuant to
Section 2.10(a)(iv) of the Credit Agreement from the date of this Third
Amendment through and including the third anniversary of the date of this Third
Amendment.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the Term A-3 Facility Lenders to provide the Term A-3 Facility
Commitments and the Incremental Term A-3 Lenders to provide the Incremental Term
A-3 Loans hereunder, the Station Parties represent to the Administrative Agent,
the Term A-3 Facility Lenders and the Incremental Term A-3 Lenders that, as of
the Effective Date:

SECTION 5.1 Corporate Existence. Borrower and each other Station Party (a) is a
corporation, partnership, limited liability company or other entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b)(i) has all requisite corporate or other
power and authority, and (ii) has all governmental licenses, authorizations,
consents and approvals necessary to own its Property and carry on its business
as now being conducted; and (c) is qualified to do business and is in good
standing in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary; except, in the case of clauses (b)(ii)
and (c) where the failure thereof individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.2 Action; Enforceability. Borrower and each other Station Party has
all necessary corporate or other organizational power, authority and legal right
to execute, deliver and perform its obligations under this Third Amendment and
to consummate the transactions herein contemplated; the execution, delivery and
performance by Borrower and each other Station Party of this Third Amendment

 

13



--------------------------------------------------------------------------------

and the consummation of the transactions herein contemplated have been duly
authorized by all necessary corporate, partnership or other organizational
action on its part; and this Third Amendment has been duly and validly executed
and delivered by each Station Party and constitutes its legal, valid and binding
obligation, enforceable against each Station Party in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar laws of general
applicability from time to time in effect affecting the enforcement of
creditors’ rights and remedies and (b) the application of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

SECTION 5.3 No Breach; No Default.

(a) None of the execution, delivery and performance by any Station Party of this
Third Amendment nor the consummation of the transactions herein contemplated do
or will (i) conflict with or result in a breach of, or require any consent
(which has not been obtained and is in full force and effect) under (x) any
Organizational Document of any Station Party or (y) any applicable Requirement
of Law (including, without limitation, any Gaming Law) or (z) any order, writ,
injunction or decree of any Governmental Authority binding on any Station Party,
or tortiously interfere with, result in a breach of, or require termination of,
any term or provision of any Contractual Obligation of any Station Party or
(ii) constitute (with due notice or lapse of time or both) a default under any
such Contractual Obligation or (iii) result in or require the creation or
imposition of any Lien (except for the Liens created pursuant to the Security
Documents) upon any Property of any Station Party pursuant to the terms of any
such Contractual Obligation, except with respect to (i)(y), (i)(z), (ii) or
(iii) which would not reasonably be expected to result in a Material Adverse
Effect; and

(b) No Default or Event of Default has occurred and is continuing.

SECTION 5.4 Credit Document Representations. Each of the representations and
warranties made by the Borrower or any of the other Station Parties in or
pursuant to the Credit Documents to which such entity is a party, as amended
hereby, are true and correct in all material respects as of such date (except to
the extent such representations and warranties are qualified by “materiality” or
“Material Adverse Effect,” in which case such representations and warranties
shall be true and correct in all respects), as applicable, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date (except to the extent such representations and
warranties are qualified by “materiality” or “Material Adverse Effect,” in which
case such representations and warranties shall be true and correct in all
respects)).

ARTICLE VI

CONDITIONS TO THE EFFECTIVE DATE

This Third Amendment shall become effective on the date (the “Effective Date”)
on which each of the following conditions is satisfied or waived:

SECTION 6.1 Execution of Counterparts. The Administrative Agent shall have
received executed counterparts of this Third Amendment from each Station Party,
each Term A-3 Facility Lender and each Incremental Term A-3 Lender.

 

14



--------------------------------------------------------------------------------

SECTION 6.2 Corporate Documents. The Administrative Agent shall have received:

(a) certified true and complete copies of the Organizational Documents of each
Station Party and of all corporate or other authority for each Station Party
(including board of directors (or other applicable governing authority)
resolutions and evidence of the incumbency, including specimen signatures, of
officers) with respect to the execution, delivery and performance of this Third
Amendment and the extensions of credit hereunder, certified as of the Effective
Date as complete and correct copies thereof by the secretary or an assistant
secretary of each such Station Party (provided that, in lieu of attaching such
Organizational Documents and/or evidence of incumbency, such certificate may
certify that (x) since the Closing Date (or such later date on which the
applicable Station Party became party to the Credit Documents), there have been
no changes to the Organizational Documents of such Station Party and (y) no
changes have been made to the incumbency certificate of the officers of such
Station Party delivered on the Closing Date (or such later date referred to
above));

(b) a certificate as to the good standing of each Station Party as of a recent
date, from the Secretary of State (or other applicable Governmental Authority)
of its jurisdiction of incorporation; and

(c) a customary closing certificate of a Responsible Officer of the Borrower
certifying to the foregoing.

SECTION 6.3 Opinions of Counsel. The Administrative Agent shall have received a
favorable written opinion of (i) Milbank, Tweed, Hadley & McCloy, special New
York, Delaware and California counsel for the Station Parties and
(ii) Brownstein Hyatt Farber Schreck, LLP, special Nevada counsel for the
Station Parties, in each case (A) dated the Effective Date, (B) addressed to
Administrative Agent and the Lenders and (C) in a form reasonably satisfactory
to Administrative Agent.

SECTION 6.4 Costs and Expenses. All of the reasonable and documented
out-of-pocket costs and expenses (including the reasonable fees, expenses and
disbursements of Latham & Watkins LLP and one local counsel in each applicable
jurisdiction reasonably deemed necessary by Agents) incurred by the Agents in
connection with the negotiation, preparation, execution and delivery of this
Third Amendment and the extension and syndication of the Term A-3 Facility
Commitments and the Incremental Term A-3 Loan Commitments shall have been paid.

SECTION 6.5 No Default or Event of Default; Representations and Warranties True.
Both immediately prior to and immediately after giving effect to this Third
Amendment:

(a) no Event of Default shall have occurred and be continuing; and

(b) each of the representations and warranties made by the Station Parties in
Article V hereof and in Article VI of the Credit Agreement and in each of the
other Credit Documents to which it is a party shall be true and correct in all
material respects on and as of the Effective Date (it being understood and
agreed that any such representation or warranty which by its terms is made as of
an earlier date shall be required to be true and correct in all material
respects only as such earlier date, and that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects on the applicable date).

 

15



--------------------------------------------------------------------------------

SECTION 6.6 Flood Insurance Requirements. Administrative Agent shall have
received from Borrower (i) a completed “Life-of-Loan” Federal Emergency
Management Agency standard flood hazard determination with respect to each
Mortgaged Real Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by Borrower and the
applicable Station Party relating thereto) and (ii) if any portion of any
Mortgaged Real Property is located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a special flood hazard
area with respect to which flood insurance has been made available under the
National Flood Insurance Act of 1968, the applicable Station Party shall have,
with a financially sound and reputable insurer (determined at the time such
insurance was obtained), flood insurance in an amount and otherwise sufficient
to comply with all applicable rules and regulations promulgated pursuant to such
Flood Insurance Laws and deliver evidence of such compliance in form and
substance reasonably acceptable to Administrative Agent.

SECTION 6.7 Notice of Borrowing. Administrative Agent shall have received a
Notice of Borrowing, duly completed and complying with Section 3.3 of this Third
Amendment and Section 4.05 of the Credit Agreement.

SECTION 6.8 Use of Proceeds. The Borrower shall have (a) applied, concurrently
with the making of the Additional Term A-3 Facility Loans, the proceeds of the
Term A-3 Facility Loans to prepay existing Term A Facility Loans in an aggregate
principal amount equal to the aggregate principal amount of the Term A-3
Facility Loans in accordance with Section 2.09 and Section 4.02 of the Credit
Agreement, (b) applied, concurrently with the making of the Incremental Term A-3
Loans, the proceeds of the Incremental Term A-3 Loans to general corporate
purposes, and (c) paid (i) all accrued and unpaid interest on the aggregate
principal amount of the Term A Facility Loans so prepaid to, but not including,
the Effective Date and (ii) all indemnities, cost reimbursements and other
Obligations, if any, then due and owing to the Term A Facility Lenders and the
Administrative Agent under the Credit Documents (prior to the effectiveness of
this Third Amendment) and of which the Borrower has been notified in writing
(accompanied by a reasonably detailed invoice) at least two (2) Business Days
prior to the Effective Date.

SECTION 6.9 Pro Forma Compliance. Borrower shall be in compliance with the
Financial Maintenance Covenants on a Pro Forma Basis as of the most recent
Calculation Date (calculated in accordance with Section 2.12(b)(v) of the Credit
Agreement) and the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower demonstrating the calculations thereof in
reasonable detail.

ARTICLE VII

POST-CLOSING REQUIREMENTS

SECTION 7.1 Post-Closing Real Property. Borrower shall as soon as practicable,
but not later than sixty (60) days after the Effective Date (or such later date
as Administrative Agent may determine in its reasonable discretion), deliver or
cause to be delivered to Collateral Agent the following items with respect to
each Mortgaged Real Property, each in form and substance reasonably acceptable
to Administrative Agent:

(a) an amendment to each Mortgage encumbering a Mortgaged Real Property to
include the Term A-3 Facility Loans and the Incremental Term A-3 Loans in the
obligations secured by such Mortgage (the “Mortgage Amendments”), each duly
executed and delivered by

 

16



--------------------------------------------------------------------------------

an authorized officer of each Credit Party party thereto and in form suitable
for filing and recording in all filing or recording offices that Administrative
Agent may deem necessary or desirable unless Administrative Agent is satisfied
in its reasonable discretion that Mortgage Amendments are not required in order
to secure the applicable Credit Party’s obligations as modified hereby;

(b) a mortgage modification endorsement or local equivalent with respect to the
Mortgaged Properties, each in form and substance reasonably satisfactory to
Administrative Agent, or other endorsements acceptable to Administrative Agent;
and

(c) with respect to each Mortgage Amendment, legal opinions, each of which shall
be addressed to Administrative Agent, Collateral Agent and the Lenders, dated
the effective date of such Mortgage Amendment and covering such matters as the
Administrative Agent shall reasonably request in a manner customary for
transactions of this type.

SECTION 7.2 Collateral Expenses. Borrower agrees to pay all fees, costs and
expenses incurred in connection with the preparation, execution, filing and
recordation of the Mortgage Amendments, including, without limitation,
reasonable attorneys’ fees, title insurance premiums, filing and recording fees,
title insurance company coordination fees, documentary stamp, mortgage and
intangible taxes, if any, and title search charges and other charges incurred in
connection with the recordation of the Mortgage Amendments and the other matters
described in Section 7.1.

ARTICLE VIII

VALIDITY OF OBLIGATIONS AND LIENS

SECTION 8.1 Validity of Obligations. Borrower and each Guarantor acknowledges
and agrees that, both before and after giving effect to this Third Amendment,
Borrower and each Guarantor is, jointly and severally, indebted to the Lenders
and the other Secured Parties for the Obligations (including the Obligations in
respect of the Term A-3 Facility Loans and the Incremental Term A-3 Loans
provided pursuant to this Third Amendment), without defense, counterclaim or
offset of any kind. The Borrower and each Guarantor hereby ratifies and
reaffirms the validity, enforceability and binding nature of such Obligations
both before and after giving effect to this Third Amendment (except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and subject to general principles of
equity).

SECTION 8.2 Validity of Liens and Credit Documents. Borrower and each other
Station Party hereby ratifies and reaffirms the validity and enforceability
(except as the enforceability thereof may be limited by bankruptcy, insolvency
or similar laws affecting creditors’ rights generally and subject to general
principles of equity) of the Liens and security interests granted to Collateral
Agent for the benefit of the Secured Parties to secure all of the Obligations
(including the Obligations in respect of the Term A-3 Facility Loans and the
Incremental Term A-3 Loans provided pursuant to this Third Amendment) by
Borrower and each other Station Party pursuant to the Credit Documents to which
any of Borrower or such other Station Party is a party and hereby confirms and
agrees that notwithstanding the effectiveness of this Third Amendment, and
except as expressly amended by this Third Amendment, each such Credit Document
is, and shall continue to be, in full force and effect and each is hereby
ratified and confirmed in all respects.

 

17



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.1 Notice. For purposes of the Credit Agreement, the initial notice
address of each Term A-3 Facility Lender and Incremental Term A-3 Lender (other
than any Term A-3 Facility Lender or Incremental Term A-3 Lender that,
immediately prior to the execution of this Third Amendment, is a “Lender” under
the Credit Agreement) shall be as set forth below its signature to this Third
Amendment.

SECTION 9.2 Amendment, Modification and Waiver. This Third Amendment may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of the Borrower and the Administrative Agent
(acting at the direction of such Lenders as may be required under Section 13.04
of the Credit Agreement).

SECTION 9.3 Entire Agreement. This Third Amendment, the Credit Agreement and the
other Credit Documents, constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.

SECTION 9.4 GOVERNING LAW. THIS THIRD AMENDMENT, AND ANY CLAIMS, CONTROVERSIES,
DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR
OTHERWISE) BASED UPON OR RELATING TO THIS THIRD AMENDMENT, SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS OF
ANOTHER JURISDICTION.

SECTION 9.5 SUBMISSION TO JURISDICTION. EACH PARTY HERETO AGREES THAT
SECTION 13.09(b) OF THE CREDIT AGREEMENT SHALL APPLY TO THIS THIRD AMENDMENT
MUTATIS MUTANDIS.

SECTION 9.6 Severability. Wherever possible, each provision of this Third
Amendment shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Third Amendment shall be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provisions or the remaining provisions of this Third Amendment.

SECTION 9.7 Counterparts. This Third Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Third Amendment
by facsimile or other electronic transmission (including portable document
format (“.pdf”) or similar format) shall be effective as delivery of a manually
executed counterpart hereof.

SECTION 9.8 Lead Arranger and Bookrunner. The Borrower has appointed Deutsche
Bank Securities Inc. to act as lead arranger and bookrunner for this Third
Amendment. Anything herein to the contrary notwithstanding, the lead arranger or
bookrunner shall have no powers, duties or responsibilities under this Agreement
or any of the other Loan Documents, except in its capacity, as applicable, as
the Administrative Agent, Collateral Agent, a Lender or a L/C Lender thereunder.

SECTION 9.9 Credit Document. This Third Amendment shall constitute a “Credit
Document” as defined in the Credit Agreement.

 

18



--------------------------------------------------------------------------------

SECTION 9.10 No Novation. This Third Amendment shall not extinguish the
obligations for the payment of money outstanding under the Credit Agreement or
discharge or release the priority of any Credit Document or any other security
therefor. Nothing herein contained shall be construed as a substitution or
novation of the obligations outstanding under the Credit Agreement or the
instruments, documents and agreements securing the same, which shall remain in
full force and effect. Nothing in this Third Amendment shall be construed as a
release or other discharge of the Borrower or any other Station Party from any
of its obligations and liabilities under the Credit Agreement or the other
Credit Documents.

[Remainder of page intentionally left blank]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Third Amendment to be duly
executed as of the day and year first above written, to be effective as of the
Effective Date.

 

Borrower:

STATION CASINOS LLC

By:

 

/s/ Marc J. Falcone

Name:

 

Marc J. Falcone

Title:

 

Executive Vice President, Chief Financial Officer and Treasurer

[Signature Page to Consent to Third Amendment]



--------------------------------------------------------------------------------

NP BOULDER LLC

NP CENTERLINE HOLDINGS LLC

NP DURANGO LLC

NP FIESTA LLC

NP INSPIRADA LLC

NP IP HOLDINGS LLC

NP LAKE MEAD LLC

NP MT. ROSE LLC

NP OPCO HOLDINGS LLC

NP OPCO LLC

NP PALACE LLC

NP RED ROCK LLC

NP RENO CONVENTION CENTER LLC

NP RANCHO LLC

NP SANTA FE LLC

NP SONOMA LAND HOLDINGS LLC

NP STEAMBOAT LLC

NP SUNSET LLC

NP TEXAS LLC

NP TOWN CENTER LLC

STATION GVR ACQUISITION, LLC

By:

 

/s/ Marc J. Falcone

Name:

 

Marc J. Falcone

Title:

 

Senior Vice President and Treasurer

[Signature Page to Consent to Third Amendment]



--------------------------------------------------------------------------------

FERTITTA ENTERTAINMENT LLC

FE LANDCO MANAGEMENT LLC

By:

 

/s/ Marc J. Falcone

Name:

 

Marc J. Falcone

Title:

 

Authorized Signatory

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

SC MADERA DEVELOPMENT, LLC

SC MADERA MANAGEMENT, LLC

SC MICHIGAN, LLC

SC SONOMA DEVELOPMENT, LLC

SC SONOMA MANAGEMENT, LLC

By:

 

/s/ Frank J. Fertitta III

Name:

 

Frank J. Fertitta III

Title:

 

President

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

RRR PALMS LLC

FIESTA PARENTCO, L.L.C.

FP HOLDINGS, L.P.

FP HOLDCO, L.L.C.

FPIII, L.L.C.

PALMS PLACE, LLC

PPII HOLDINGS, L.L.C.

N-M VENTURES LLC

N-M VENTURES II LLC

By:

 

/s/ Marc J. Falcone

Name:

 

Marc J. Falcone

Title:

 

Authorized Signatory

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

RED ROCK RESORTS, INC.

By:

 

/s/ Marc J. Falcone

Name:

 

Marc J. Falcone

Title:

 

Executive Vice President, Chief Financial Officer and Treasurer

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

STATION HOLDCO LLC

By:

 

/s/ Marc J. Falcone

Name:

 

Marc J. Falcone

Title:

 

Executive Vice President, Chief Financial Officer, Treasurer and Secretary

[Signature Page to Consent to Third Amendment]



--------------------------------------------------------------------------------

Acknowledged and Agreed by:

DEUTSCHE BANK AG CAYMAN ISLANDS

BRANCH, as Administrative Agent

By:

 

 

Name:

 

 

Title:

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

[                         ],

as Term A-3 Facility Lender

 

By:

 

 

Name:

 

 

Title:

 

 

If a second signature is necessary:

By:

 

 

Name:

 

 

Title:

 

 

Term A-3 Facility Loan Commitment: $[            ]

Notice Information:

Address:

Telephone:

Fax:

Email:

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

SUNTRUST BANK,

as Incremental Term A-3 Lender

 

By:

 

 

Name:

 

 

Title:

 

 

Notice Information:

Address:

Telephone:

Fax:

Email:

[Signature Page to Consent to Third Amendment]



--------------------------------------------------------------------------------

SCHEDULE A

INCREMENTAL TERM A-3 LOAN COMMITMENTS

 

Name of Incremental Term A-3 Lender

   Amount  

SunTrust Bank

   $ 50,000,000.00     

 

 

 

Total:

   $ 50,000,000.00     

 

 

 